Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 6,
2021.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00102-CV


             U.S. PIPELINE, INC., Appellant and Cross-Appellee

                                        V.

           ROVER PIPELINE LLC, Appellee and Cross-Appellant

                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-39920


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed November 25, 2020. On June 23,
2021, appellant/cross-appellee and appellee/cross-appellant filed a joint motion to
dismiss this appeal. See Tex. R. App. P. 42.1. The motion is granted.

      We dismiss the appeal.

                                  PER CURIAM

Panel consists of Justices Bourliot, Poissant, and Wilson